Citation Nr: 1241104	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty (AD) from August 1962 to August 1965.  He also served in the National Guard from September 1982 to October 1996 (with 6 years of prior reserve component service) so including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A RO hearing was scheduled in February 2011, but was postponed, pending the outcome of an upcoming scheduled VA examination.  Thereafter the Veteran was given another opportunity to present testimony at a hearing.  This hearing was scheduled for February 22, 2012.  The Veteran failed to appear.  On February 28, 2012, he withdrew his request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran has reported that he participated in a hearing conservation program during his employment as an assembly line worker from 1965 to 1996.  On remand, his complete records from his employer, including all records associated with the hearing conservation program and any annual and/or employment physicals, should be obtained.

Also, the Veteran has submitted private treatment records from Advanced Hearing Aid Services and/or Audio-Vestibular Testing Center, dated as early as October 1986.  The 1986 record references and earlier audiogram dated in February 1981; however, the 1981 audiogram is not associated with the claims folder.  On remand, the Veteran's complete treatment records from Advanced Hearing Aid Services and/or Audio-Vestibular Testing Center should be obtained.

Finally, the Veteran stated that he was treated for hearing loss by Professional Hearing Consultants.  He has submitted some records from this provider.  As the case must be remanded for the foregoing reasons, efforts should be undertaken to ensure that his complete records from this provider have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Professional Hearing Consultants.

2.  Make arrangements to obtain the Veteran's complete treatment records from Advanced Hearing Aid Services and/or Audio-Vestibular Testing Center, to include, but not limited to, his audiogram dated in February 1981.

3.  Make arrangements to obtain the Veteran's complete treatment records from his previous employer, dated from 1965 to 1996.  This should include a request for all records associated with the hearing conservation program and any annual and/or employment physicals, to include audiograms.

4.  After completing the foregoing and any additional development deemed necessary, review the claims file to ensure compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




